DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,404,851. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed as both the application and the patent are directed to a user with a mobile device can traverse the area, and when the user moves within a threshold proximity or communicative range of a tracking device, the mobile device can receive a communication from the tracking device identifying the tracking device. In response to determining that the tracking device is part of the set of tracking devices and thus part of the scavenger hunt, the mobile device can modify a tracking device interface displaying a representation of the tracking device to indicate that the tracking device has been found. In response to each tracking device being found, the mobile .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Evans et al. (Evans; US Pub No. 2016/0105765 A1).
As per claim 1, Evans discloses a method for tracking the location of objects in a tracking device environment, comprising: 
receiving, by a mobile device from a tracking server, an identity for each of a set of tracking devices located within a geographic area (paragraphs [0029]-[0030]), each tracking device associated with a task to be completed by a user of the mobile device (paragraph [0027]);
displaying, within a tracking device interface of the mobile device, a representation for each of the set of tracking devices (paragraphs [0027], [0029], [0037]-[0038]);
in response to both receiving a signal identifying a tracking device of the set of tracking devices and receiving an indication that the task associated with the tracking device has been completed, providing an indication to the tracking server that the first tracking device has been found (paragraphs [0027], [0037]-[0038]); and
in response to receiving an indication from the tracking server that each of the set of tracking devices has been found by the mobile device, displaying, by the mobile device, an indication in the tracking device interface that all of the set of tracking devices have been found (paragraphs [0026]-[0027], [0037]-[0038]).
As per claim 4, Evans discloses the method of claim 1, wherein displaying a representation for each of the set of tracking devices comprises displaying an icon corresponding to each of the tracking devices or corresponding to an object to which each tracking device is coupled (paragraphs [0027], [0037]-[0038]).
As per claim 5, Evans discloses the method of claim 1, wherein displaying a representation for each of the set of tracking devices comprises displaying information describing the task associated with the tracking device that must be completed by the user (paragraph [0027]).
As per claim 6, Evans discloses the method of claim 1, wherein the tracking server provides an approximate geographic location of each of the set of tracking devices, and wherein the mobile device is configured to display a representation of the approximate geographic location of each of the set of tracking devices within the tracking device interface (paragraphs [0027], [0029]-[0030], [0035], [0037]-[0038]).
As per claim 7, Evans discloses the method of claim 5, wherein displaying the representation of the approximate geographic locations comprises displaying the approximate geographic locations within a map interface of the tracking device interface (paragraphs [0037] [0038]).
As per claim 8, Evans discloses the method of claim 1, wherein each task comprises an action that must be performed by the user (paragraph [0027]). 
As per claim 9, Evans discloses the method of claim 1, wherein each task comprises one of: a job training task, an educational task, and an entertainment task (paragraph [0048]: managing user contacts and social graphs – entertainment task).
As per claim 10, Evans discloses the method of claim 1, wherein each tracking device in the set of tracking devices is associated with a time range, and wherein the mobile device modifies the displayed representation of the tracking device within the tracking device interface to indicate that the tracking device has been found only if the received signal identifying the tracking device is received during the time range associated with the tracking device (paragraph [0056], [0059]-[0060], [0064], [0067], [0070]).
As per claim 11, (see rejection of claim 1 above) a non-transitory computer-readable storage medium storing instructions for tracking the location of objects in a tracking device environment, the instructions, when executed by a hardware processor, configured to cause the hardware processor to perform steps comprising:
 receiving, by a mobile device from a tracking server, an identity for each of a set of tracking devices located within a geographic area, each tracking device associated with a task to be completed by a user of the mobile device;
displaying, within a tracking device interface of the mobile device, a representation for each of the set of tracking devices;
in response to both receiving a signal identifying a tracking device of the set of tracking devices and receiving an indication that the task associated with the tracking device has been completed, providing an indication to the tracking server that the first tracking device has been found; and
in response to receiving an indication from the tracking server that each of the set of tracking devices has been found by the mobile device, displaying, by the mobile device, an indication in the tracking device interface that all of the set of tracking devices have been found.
As per claim 14, (see rejection of claim 4 above) the non-transitory computer-readable storage medium of claim 11, wherein displaying a representation for each of the set of tracking devices comprises displaying an icon corresponding to each of the tracking devices or corresponding to an object to which each tracking device is coupled.
As per claim 15, (see rejection of claim 5 above) the non-transitory computer-readable storage medium of claim 11, wherein displaying a representation for each of the set of tracking devices comprises displaying information describing the task associated with the tracking device that must be completed by the user.
As per claim 16, (see rejection of claim 6 above) the non-transitory computer-readable storage medium of claim 11, wherein the tracking server provides an approximate geographic location of each of the set of tracking devices, and wherein the mobile device is configured to display a representation of the approximate geographic location of each of the set of tracking devices within the tracking device interface.
As per claim 17, (see rejection of claim 7 above) the non-transitory computer-readable storage medium of claim 15, wherein displaying the representation of the approximate geographic locations comprises displaying the approximate geographic locations within a map interface of the tracking device interface.
As per claim 18, (see rejection of claim 8 above) the non-transitory computer-readable storage medium of claim 11, wherein each task comprises an action that must be performed by the user.
As per claim 19, (see rejection of claim 9 above) the non-transitory computer-readable storage medium of claim 11, wherein each task comprises one of: a job training task, an educational task, and an entertainment task.
As per claim 20, (see rejection of claim 10 above) the non-transitory computer-readable storage medium of claim 11, wherein each tracking device in the set of tracking devices is associated with a time range, and wherein the mobile device modifies the displayed representation of the tracking device within the tracking device interface to indicate that the tracking device has been found only if the received signal identifying the tracking device is received during the time range associated with the tracking device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Hertz et al. (Hertz; US Pub No. 2016/0239733 A1).
As per claim 2, Evans teaches the method of claim 1.
Evans does not expressly teach wherein the set of tracking devices are part of a scavenger hunt, and wherein the mobile device receives an indication from the tracking server that a user has completed the scavenger hunt in response to finding each of the set of tracking devices.
Evans teaches where each tracking device in the set of tracking devices is associated with a task, and wherein the mobile device modifies the displayed representation of the tracking device within the tracking device interface to indicate that the tracking device has been found only after the task associated with the tracking device is completed or all of the set of 
In the same field of invention, Hertz teaches a function of utilizing the set of tracking devices are part of a scavenger hunt in the misplaced or forgotten article recovery process (paragraphs [0101], [0150], [0186], [0270]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify or combine the system of Evans with the suggested above by Hertz for finding a scavenger hunt including a plurality of objects or players from the mobile device (Fig. 29, paragraphs [0101], [0150], [0186], [0270]).
As per claim 3, Hertz teaches the method of claim 2, wherein the scavenger hunt includes a plurality of users, and wherein the received indication that the user has completed the scavenger hunt includes a rank or position of the user relative to other users of the plurality of users that have completed the scavenger hunt (Hertz, Fig. 29, paragraphs [0101], [0150], [0186], [0270]; see claim 2 above).
As per claim 12, (see rejection of claim 2 above) the non-transitory computer-readable storage medium of claim 11, wherein the set of tracking devices are part of a scavenger hunt, and wherein the mobile device receives an indication from the tracking server that a user has completed the scavenger hunt in response to finding each of the set of tracking devices.
As per claim 13, (see rejection of claim 3 above) the non-transitory computer-readable storage medium of claim 12, wherein the scavenger hunt includes a plurality of users, and wherein the received indication that the user has completed the scavenger hunt includes a rank or position of the user relative to other users of the plurality of users that have completed the scavenger hunt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farley et al. (US Patent No. 9,525,970)
Hohl (US Pub No. 2010/0093273)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NAOMI J SMALL/Primary Examiner, Art Unit 2684